Exhibit 10.11
STOCK OPTION AGREEMENT
MAGNUM HUNTER RESOURCES CORPORATION
STOCK INCENTIVE PLAN
     THIS STOCK OPTION AGREEMENT (this “Agreement”) is made by and between
MAGNUM HUNTER RESOURCES CORPORATION, a Delaware corporation (the “Company”), and
           (“Optionee”) as of           , 2010, pursuant to the Magnum Hunter
Resources Corporation Stock Incentive Plan (the “Plan”), which is incorporated
by reference herein in its entirety.
RECITALS
     The Committee, acting on behalf of the Company, wishes to grant Optionee an
Option to purchase            shares of the Company’s $0.01 par value common
stock (“Common Stock”) on the terms and subject to the conditions set forth
below and in the Plan.
     Capitalized terms used in this Agreement and not otherwise defined in this
Agreement will have the meaning assigned to them in the Plan.
AGREEMENT
     It is hereby agreed as follows:
     1. Grant of Option. Effective            (the “Grant Date”), the Company
hereby grants to Optionee an Option to purchase up to            shares of
Common Stock (the “Shares”) at an exercise price per share of $           upon
the terms and conditions set forth in this Agreement and the Plan. The Option
[is][is not] intended to be treated as an Incentive Stock Option within the
meaning of the Plan and Section 422 of the Internal Revenue Code to the extent
it otherwise qualifies as such.
     2. Option Term. Unless terminated sooner, the Option will expire if and to
the extent it is not exercised [five][ten] years from the date of this
Agreement.
     3. Vesting. [Choose one of the following provisions.]
[Option 1]
The Option will vest as follows subject to termination or forfeiture in
accordance with the terms of the Plan:
     3.1 Vesting Event 1. [Determined by Committee — these can be performance
criteria or a combination of time-based restrictions and performance criteria.]
[Option 2]

 



--------------------------------------------------------------------------------



 



The Option will vest with respect to the Shares specified below in accordance
with the following schedule, subject to termination or forfeiture in accordance
with the terms of the Plan, provided the Optionee is employed by the Company on
the vesting dates specified below:

                  Percentage of Original       Cumulative     Grant Vesting on  
Number of Shares   Percentage of Original Vesting Date   Vesting Date   Vesting
  Grant Vested     25%       25%     25%       50%     25%       75%     25%    
  100%

     Notwithstanding the foregoing, to the extent the Option remains outstanding
but is not fully vested as of a Change in Control of the Company on or after
          , 2011, the Option will fully vest upon the Change in Control and
become immediately exercisable in full and will remain exercisable in accordance
with its terms.
     4. Method of Exercise. The Option may be exercised in whole or in part by
Optionee by giving written notice to the Company of the election to purchase and
of the number of whole Shares Optionee elects to purchase and by paying the
exercise price for the Shares together with the amount, if any, deemed by the
Committee to enable the Company to satisfy any withholding or employment-tax
obligations attributable to the exercise. A partial exercise of the Option may
not be for less than 100 Shares. The exercise price and any other required
amount must be paid in cash or by certified or bank cashier’s check payable to
the Company or pursuant to any other method permitted by the Committee in
accordance with the Plan.
     5. Effect of Termination of Employment or Other Service. If an Optionee’s
employment or other service with the Company (or a Subsidiary) terminates, the
effect of the termination on the Optionee’s rights to acquire Shares under this
Agreement will be as set forth in Section 11 of the Plan.
     6. Restrictions on Transfer of Option. The Option will not be transferable,
either voluntarily or by operation of law, except as provided in Section 14.3 of
the Plan.
     7. Rights as a Stockholder. Optionee will not be entitled to the privileges
of stock ownership as to any Shares not actually issued and delivered to
Optionee. No Shares may be purchased upon the exercise of the Option unless and
until, in the opinion of the Company’s counsel, any then-applicable requirements
of the Plan, this Agreement, any laws, any governmental or regulatory agencies
having jurisdiction, and of any exchanges upon which the stock of the Company
may be listed have been fully complied with.
     8. No Right to Employment. Nothing contained in this Agreement obligates
the Company to employ or have another relationship with Optionee for any period
or interfere in any way with the right of the Company to reduce Optionee’s
compensation or to terminate the employment of or relationship with Optionee at
any time.

- 2 -



--------------------------------------------------------------------------------



 



9. Miscellaneous.
     9.1 Binding Effect, Successors. This Agreement shall bind and inure to the
benefit of the successors, assigns, transferees, agents, personal
representatives, heirs and legatees of the respective parties.
     9.2 Further Acts. Each party will perform any further acts and execute and
deliver any documents which may be necessary to carry out the provisions of this
Agreement and to comply with applicable law.
     9.3 Amendment. This Agreement may be amended at any time by the written
agreement of the Company and the Optionee.
     9.4 Choice of Law and Severability. This Agreement shall be construed,
enforced and governed by the laws of the State of Delaware. The invalidity of
any provision of this Agreement will not affect any other provision of this
Agreement, which will remain in full force and effect.
     9.5 Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission if
the notice or communication is delivered prior to 3:30 p.m. (Houston time) on
any day except Saturday, Sunday and any day that is a federal legal holiday in
the United States (“Business Day”) via facsimile at the facsimile number set
forth below or via electronic mail at the address set forth below, (b) the next
Business Day after the date of transmission if the notice or communication is
delivered on a day that is not a Business Day or later than 3:30 p.m. (Houston
time) on any Business Day via facsimile at the facsimile number set forth below
or via electronic mail at the address set forth below, (c) the 2nd Business Day
following the date transmitted if sent by U.S. nationally recognized overnight
courier service, or (d) upon actual receipt by the party to whom the notice is
required to be given. All notices and demands to Optionee or the Company may be
given to them at the following addresses:

                 
If to Optionee:
                     
 
                     
 
                     
 
  Fax:                           Electronic Mail:                      
 
                If to Company:   Magnum Hunter Resources Corporation    
Attention: Paul Johnston         777 Post Oak Blvd.         Suite 650        
Houston, Texas 77056         Fax: 832-369-6992         Electronic Mail:        
pjohnston@magnumhunterresources.com

- 3 -



--------------------------------------------------------------------------------



 



The parties may designate in writing from time to time such other place or
places that notices and demands may be given.
     9.6 Entire Agreement. This Agreement, as governed by and interpreted in
accordance with the Plan, constitutes the entire agreement between the parties
hereto pertaining to the subject matter hereof, this Agreement supersedes all
prior and contemporaneous agreements and understandings of the parties, and
there are no warranties, representations or other agreements between the parties
in connection with the subject matter hereof except as set forth or referred to
herein. No supplement, modification or waiver or termination of this Agreement
shall be binding unless executed in writing by the party to be bound thereby. No
waiver of any of the provisions of this Agreement shall constitute a waiver of
any other provision hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.
     9.7 Grant Subject to Terms of Plan and this Agreement. The Optionee
acknowledges and agrees that the grant of the Option is made pursuant to and
governed by the terms of the Plan and this Agreement. Optionee, by execution of
this Agreement, acknowledges having received a copy of the Plan. The provisions
of this Agreement will be interpreted as to be consistent with the Plan, and any
ambiguities in this Agreement will be interpreted by reference to the Plan. In
the case of a conflict between the terms of the Plan and this Agreement, the
terms of the Plan will control.
[SIGNATURE PAGE FOLLOWS]

- 4 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have entered into this Agreement as of the
date first set forth above.

                  “COMPANY”    
 
                MAGNUM HUNTER RESOURCES CORPORATION,
a Delaware corporation    
 
           
 
  By:        
 
     
 
            Gary C. Evans, Chairman and Chief Executive Officer    
 
                “OPTIONEE”    
 
                                 

Legal Review:           

- 5 -